COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00331-CV


WILLIAM MAYO                                                       APPELLANT

                                       V.

TECHNICAL TRANSPORTATION                                             APPELLEE


                                   ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Agreed Motion For Remand.”           The

motion is GRANTED. We set aside, without regard to the merits, the trial court=s

judgment and remand this case to the trial court for further proceedings in

accordance with the parties’ agreement.       See Tex. R. App. P. 42.1(a)(2)(B);

Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995); In re

Ortega, 225 S.W.3d 610, 610–11 (Tex. App.––El Paso 2006, no pet.).

      1
      See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 15, 2012




                                    2